PER CURIAM.
The plaintiff sought to have the chancellor declare a certain transaction, a loan rather than a sale of assets as it had been labeled by the parties. The trial court determined the issue at trial adversely to the plaintiff. Three assignments of error are .argued:
“1. The court erred in entering the Final Decree the 29th day of May, 1958, and recorded in Chancery Order Book 1340, page 481.
“2. The court erred in finding the equities of the cause to be with the Defendant and against the Plaintiff.
“3. The court erred in finding that the contract, agreement and dealing between the parties were valid and lawful and not tainted with usury.”
The appellant has urged that we should reverse the chancellor’s finding. A review of the record in the light of’ the briefs and arguments reveals there was substantial evidence to support the chancellor’s finding. No error of law has been made to appear.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.